         Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


PT AURORA INDONESIA TRADING and
JIN MAA TRADING LIMITED,                          ECF Case

               Plaintiffs,
                                                  Civil Case No. 20 Civ. 07045 (ER)(JLC)
                       v.

USARM GROUP, LLC,

               Defendant.


                       PLAINTIFFS’ FIRST SET OF DEMANDS FOR
                          THE PRODUCTION TO DEFENDANT



To:    Alexander Mirken, Esq.
       OFFIT KURMAN, P.A.
       590 Madison Avenue, 6th Floor
       New York, NY 10022
       Tel: (212) 545-1900
       Fax: (212) 545-1656
       amirkin@offitkurman.com

       Attorneys for Defendant USARM Group, LLC


       Pursuant to F.R.C.P. 34, Plaintiffs PT Aurora Indonesia Trading and Jin Maa Trading

Limited (collectively, “Plaintiffs”) request that Defendant USARM Group, LLC (“Defendant”)

produce and permit Plaintiffs, or Plaintiffs’ agent, to inspect and copy the following designated

documents. These requests are deemed to be continuing so as to require supplemental

documents immediately upon the discovery of any documents sought herein.

       Dated: December 22, 2020

                                                     THE SCHUTZER GROUP, PLLC

                                                     By: s/ Eric P. Schutzer___________
          Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 2 of 18




                                                            Eric P. Schutzer, Esq.
                                                      330 Seventh Avenue, 15th Floor
                                                      New York, NY 10001
                                                      Tel:. (212) 714-0700
                                                      Fax: (212) 714-0703
                                                      ericschutzer@theschutzergroup.com

                                                      Attorneys for Plaintiffs




                                          DEFINITIONS

A.     “Plaintiffs,” means individually and/or collectively PT Aurora Indonesia Trading

(“Aurora”) and Jin Maa Trading Limited (“Jin Maa”), including any present or former agents,

officers, directors, representatives, or employees.

B.     “Defendant” means USARM Group, LLC (“USARM”), including any present or former

agents, officers, directors, members, representatives, or employees.

C.     “Defendant” “you” and “yours” refers collectively to USARM, including any present or

former agents, officers, directors, members, representatives, or employees.

D.      “Communication” means every manner of transmitting and receiving facts, information,

opinions and thoughts, whether orally, by document, writing, or copy thereof, or otherwise.

E.     “Verified Complaint” means the Verified Complaint in this action.

F.     “Affirmative Defenses” shall mean the Affirmative Defenses made by Defendant in

Defendant’s Amended Verified Answer in this action (ECF # 16),

G.     “Counterclaim” shall mean the Counterclaim asserted by Defendant in Defendant’s

Amended Verified Answer in this action (ECF # 16).

H.     “Document” is to be interpreted in the broadest and most inclusive sense and shall mean

and include, but not be limited to, the following items, whether written, printed, typed, recorded,
          Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 3 of 18




however produced or reproduced, whether by hand or by mechanical, electronic or other means,

whether filed or stored in any computer system or data storage or retrieval system, whether sent

or received or neither, and including all originals, masters, drafts and any additional copies

bearing notations or marks, namely: all memoranda, reports, financial reports, notes, transcripts,

letters, envelopes, telegrams, cables, telex messages, correspondence or memoranda of

correspondence, including intracompany and intra party correspondence or telegrams, reports,

summaries, minutes, transcripts or records of telephone conversations or interviews, tabulations,

studies, analyses, evaluations, projections, work papers, statements, accountants’ work papers,

summaries, opinions, statistical records, journals, desk calendars, appointment books, dairies,

financial records, lists, comparisons, questionnaires, surveys, charts, graphs, bulletins, notices,

instructions, manuals, guarantees or warranties, agreements, reports or summaries of

investigations, opinions or reports of experts or consultants, public announcements, press

releases, contracts, agreements, banking records, business records, sales records, royalty

statements, manufacturing reports, powers of attorney or letters of consent, books of account,

statements, bills, checks, or any other information containing paper, writing or physical thing.

I.     “Concerning” means relating to, referring to, describing, evidencing, or constituting.

J.      “Person” shall refer to a natural person, partnership, corporation, incorporated

association, joint venture, or any governmental or other legal entity.

K.     “Identify”, “identification”, or “identity” shall mean to provide the following

information:

       (1)     When used with reference to a natural person, state his or her full name and

       present or last-known business and residential address, his or her last-known or present
          Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 4 of 18




       business affiliation, and his or her position and business affiliation at the time of the

       transaction, occurrence, event, happening, or matter in question;

       (2)     When used with reference to any entity other than a natural person (e.g.,

       corporation, partnership, joint venture, or association) state:

                (a) its full name;

                (b) the address of its principal place of business; and

                (c) its organization form and its purposes, primary business, or activities;

       (3)     When used with reference to an oral or written communication:

               (a) state the place at which the date on which such oral or written

               communication occurred;

               (b) identify each person making such oral or written communication, the person

               to whom it was made, and each other person who was present (in person or by

               telephone) when it was made;

               (c) state the subject and the substance of such oral or written communication;

               and

               (d) identify any document that relates or refers to each such communication or

               that was prepared or made during the course thereof or a consequence thereof.

L.     Each reference to any party or corporate entity shall mean and include that party or

corporate entity and all directors, officers, employees, attorneys, agents, representatives, and all

persons acting or purporting to act on its behalf.

M.     The connective “and” and “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of this document request all responses that might otherwise

be construed to be outside of its scope.
          Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 5 of 18




N.     The use of the singular form of any word includes the plural and vice versa.

O.     All words and phrases shall be construed in accordance with normal custom and usage in

the industries or field of commerce to which they apply.

        PLEASE TAKE FURTHER NOTICE, that your response shall be to each individual

item or category of items as is set forth herein.

       (1)     Demand for the names and addresses of all witnesses;

       (2)     Demand for the discovery and inspection of any statement of a party represented

               by the undersigned;

       (3)     Demand for expert witness disclosure; and

       (4)     Demand for documents.

1. DEMAND FOR THE NAMES AND ADDRESSES OF WITNESSES

       PLEASE TAKE NOTICE, that the undersigned hereby demands, that you set forth, in

writing and under oath, the name(s) and address(es) of each person claimed by any party you

represent to be a witness to any of the following:

        (a)    Any person(s) having knowledge of any act, payment, or other condition or

               occurrence relative to the Defendant’s Defenses herein;

        (b)    If any of the person(s) named in response to the preceding subparagraphs were in

               the employ of or a party to any contract of any party to this action during the time

               period set forth in the complaint, set forth the names(s) of such persons(s).

        (c)    If any of the person(s) named in the response to the preceding subparagraphs are

               presently in the employ of or a party to any contract of any party to this action,

               set forth the name(s) of such person(s).
            Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 6 of 18




          (d)    If no such witnesses are known to the Defendant, so state in the sworn reply to

                 this demand. The undersigned will object upon trial to the testimony of any

                 witness(es) not so identified.

2. DEMAND FOR DISCOVERY AND INSPECTION OF ANY STATEMENT OF A PARTY
   REPRESENTED BY THE UNDERSIGNED

          PLEASE TAKE FURTHER NOTICE, that the undersigned hereby demands that you

produce to the undersign, a copy of each and every statement signed or unsigned, or any

recorded statement made by or taken from each party adverse by Plaintiff, its agents, servants or

employees now in your possession, custody or control, or in possession, custody, control of any

party you represent in this action, if such statement in any manner bears on the issues of this

action.

3. DEMAND FOR EXPERT WITNESS DISCLOSURE

          PLEASE TAKE FURTHER NOTICE, that you are hereby required to set forth the

following:

          (a)    The name and address of each and every person you expect to call as an expert

                 witness at the trial of this action;

          (b)    In reasonable detail, the subject matter on which each expert is expected to testify;

          (c)    The substance of the facts and opinions on which each expert is expected to

                 testify;

          (d)    The qualification of each expert witness; and

          (e)    A summary of the grounds for each expert’s opinion.

4. DEMAND FOR DOCUMENTS

(i)       For the purpose of this Document Request, production of a copy, rather than an original,

of a document is acceptable provided that the copy is a complete, accurate, legible and an
          Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 7 of 18




unaltered reproduction of the original and that the original is made available for inspection and

photocopying at a time and place mutually agreed upon by the attorneys for the parties.

(ii)    The documents requested shall be organized and labeled to correspond with the

categories is this request.

(iii)   The file folder or other contained in which a document is kept is deemed to be an integral

part of the document and shall be produced with the document.

(iv)    If there are no documents responsive to a category in this request, state so in writing.

(v)     If any document called for by this request are withheld under a claim of privilege, furnish

a list setting forth for each such documents: (a) the nature of the privilege (including attorney

work product) that is being claimed; (b) the type of document; (c) the general subject matter of

the document; (d) the date of the documents; and (e) such other information as is sufficient to

identify the document for a subpoena duces tecum, including, where appropriate, the author of

the document, the addressee of the document, and where not apparent, the relationship of the

author and addressee to each other.

(vi)    If any document requested was, but is no longer in Defendant’s possession, custody, or

control, state the subject matter of the document, what disposition was made of it, and the date or

dates on which such disposition was made. Additionally, produce all documents relating to the

disposition of such document or documents.

(vii)   If Defendant is unable to locate any document requested, state all efforts that have been

made to locate it and identify any individual who he/she believes is likely to possess any

information regarding the document’s whereabouts.

(viii) This document request shall be deemed continuing to the fullest extent permitted under

law, and to the extent that any documents requested herein are not available at the time
             Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 8 of 18




Defendant responds, Defendant shall promptly supplement its response when such documents

become available.

(ix)    If any document contains handwritten notes, furnish a list identifying for each such

document, the author of the handwritten notes.

(x)     If answering this document request, furnish all information that is available to you,

including information that is in the possession of any of your present agents, employees, or

attorneys, your former agents, employees, or attorneys, or otherwise subject to your custody and

control.

(xi)    This document request is of a continuing nature. If, after the date and time for document

production as set forth above or as otherwise agreed upon, additional documents responsive to

this request come within the possession, custody or control of the Defendant, such additional

documents shall be produced by the Defendant or his attorneys, at such time and place to be

mutually agreed upon by the attorneys for the parties, but not later than twenty (20) days after the

additional documents come within their possession, custody or control.

(xii)   Defendant shall produce the documents requested as they are kept in the regular course of

business and shall organize and label them to correspond to the categories and numbers in the

request.

(xiii) If there is any objection to any request or part thereof based on an asserted privilege,

identify each document or portion thereof to which the objection is made, together with the

following information:

        a.       Each author or maker of the document;

        b.       Each addressee or recipient of the document and each other person to whom the

                 document’s content were shown or explained;
             Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 9 of 18




        c.       The date of the document;

        d.       The title or description of the general nature of the subject matter of the document

                 and the number of pages;

        e.       The present location of the document;

        f.       Each person who has custody, possession or control of the document; and

        g.       The basis of the objection.

(xiv)   If the documents responsive to the following requests have been destroyed or discarded,

identify the document, and also state:

        a.       The date of the document;

        b.       The author or maker of the document;

        c.       The person to whom and from whom the document was sent;

        d.       The subject matter of the document;

        e.       The date on which the document was destroyed or discarded;

        f.       The reason for the destruction or discard; and

        g.       The person authorizing and/or carrying out said destruction or discard.

(xv)    Except as otherwise indicated, the time period covered by these requests is January 1,

2020, to the time of your response.

                       DOCUMENTS AND INFORMATION REQUESTED

        1.       Each and every Document relating to agreements, contracts, supplementary

agreements, and accord and/or satisfactions made between Plaintiffs and Defendant relating to

the sale of vinyl examination gloves, surgical masks, and related items (collectively, the

“Goods”).
          Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 10 of 18




         2.    Each and every Document relating to agreements, contracts, supplementary

agreements, and accord and/or satisfactions made between Defendant and any third parties

relating to the Goods.

         3.    Each and every Document relating to and/or representing communications made

between Defendant and Plaintiff.

         4.    Each and every Document relating to and/or representing communications made

between Defendant and any third parties relating to the Goods.

         5.    Each and every Document which represents demands for payment received by

Defendant from Plaintiff.

         6.    Each and every Document which represents demands for payment made by

Defendant to third parties relating to the Goods.

         7.    Each and every canceled check, receipt, and/or bank statement reflecting

payments made by Defendant to Plaintiffs.

         8.    Each and every check, receipt, and/or bank statement reflecting payments made

by to Defendant by any third parties relating to the Goods.

         9.    Each and every correspondence, memorandum, and/or communications made

between Plaintiffs and Defendant, with regard to payments made or the alleged outstanding debt.

         10.   Each and every Document evidencing any dispute by Defendant with regard to

the amount alleged to be owed to Plaintiffs.

         11.   Each and every invoice, statement, or bill received by Defendant relating to the

Goods.

         12.   Each and every Document evidencing any complaints made by Defendant to

Plaintiffs relating to the Goods.
         Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 11 of 18




       13.     Each and every Document evidencing Defendant’s sale of the Goods.

       14.     Each and every Document evidencing the current location of the Goods Plaintiff

delivered to Defendant.

       15.     Each and every Document evidencing the manner of storage and handling of the

Goods still in Defendant’s possession.

       16.     Each and every document supporting or otherwise concerning Defendant’s First

Affirmative Defense that the Verified Complaint fails to state a cause of action.

       17.     Each and every document supporting or otherwise concerning the allegations of

Defendant’s Second Affirmative Defense that Plaintiffs’ contracts and addenda were procured by

duress and are unconscionable, illegal, and contrary to public policy.

       18.     Each and every document supporting or otherwise concerning the allegations of

Defendant’s Second Affirmative Defense that Plaintiffs unfairly and unlawfully exploited

Defendant’s need to procure Personal Protective Equipment during the COVID-19 pandemic.

       19.     Each and every document supporting or otherwise concerning the allegations of

Defendant’s Second Affirmative Defense that Plaintiffs engaged in unlawful price gouging.

       20.      Each and every document supporting or otherwise concerning the allegations of

Defendant’s Second Affirmative Defense that Plaintiffs forced Defendant to sign an Addendum.

       21.     Each and every document supporting or otherwise concerning the allegations of

Defendant’s Second Affirmative Defense that Plaintiffs threaten to withhold the supplies that

Plaintiffs were under a preexisting duty to provide.

       22.     Each and every document supporting or otherwise concerning the allegation of

Defendant’s Third Affirmative Defense that Plaintiffs knew or should have known of

Defendant’s actions, but Plaintiffs unreasonably delayed efforts to enforce their rights, if any,
         Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 12 of 18




causing significant prejudice to Defendant and others (such Defendant’s own purchasers) and

substantial changes to their positions.

       23.       Each and every document supporting or otherwise concerning the allegation of

Defendant’s Third Affirmative Defense that Plaintiffs’ claims are barred, in whole or in part, by

the doctrines of waiver, estoppel (whether equitable, promissory, or otherwise), consent,

reliance, laches, and acquiescence.

       24.       Each and every document supporting or otherwise concerning Defendant’s Fourth

Affirmative Defense that Defendant is entitled to set off or recoup damages, including by the

damages Plaintiffs owe Defendant on account of any counterclaim.

       25.       Each and every document supporting or otherwise concerning Defendant’s Fifth

Affirmative Defense that Plaintiffs failed to mitigate, minimize, or avoid their damages.

       26.       Each and every document supporting or otherwise concerning the allegations of

Defendant’s Sixth Affirmative Defense that Plaintiffs have not been damaged or harmed, and

Defendant has not been benefited, by reason of any act or omission alleged against Defendant;

and because the alleged injury or damage suffered by Plaintiffs is nonexistent, is speculative,

lacks specificity, is not of the nature or to the extent alleged, is not recoverable for the claims

asserted, or was not the foreseeable result of Defendant’s alleged conduct.

       27.       Each and every document supporting or otherwise concerning the allegations of

Defendant’s Sixth Affirmative Defense that to the extent Defendant harmed Plaintiffs, any such

harm was de minimis and therefore not actionable.

       28.       Each and every document supporting or otherwise concerning Defendant’s

Seventh Affirmative Defense that Plaintiffs’ contracts, addenda, or portions thereof, are

unenforceable.
         Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 13 of 18




       29.     Each and every document supporting or otherwise concerning Defendant’s Eighth

Affirmative Defense that Plaintiffs engaged in immoral, unconscionable, or inequitable conduct

related to the subject matter of this action that injured Defendant.

       30.     Each and every document supporting or otherwise concerning Defendant’s Ninth

Affirmative Defense that Plaintiff’s claims are barred by the doctrine of in pari delicto because

Plaintiffs have engaged in culpable wrongdoing barring them from bringing claims against

Defendant.

       31.     Each and every document supporting or otherwise concerning the allegations of

paragraph 1 of the Counterclaim that Aurora presented itself as a supplier with a ready inventory

of gloves of the necessary quality and size, private airplanes that would accommodate the

extremely demanding delivery schedule of delivering these emergency supplies, and price

demands that would make the contemplated transaction realistic, even profitable, for USARM.

       32.     Each and every document supporting or otherwise concerning the allegations of

paragraph 1 of the Counterclaim that once the parties’ agreement was signed, Aurora proved

itself to be worse than unreliable and exploitative.

       33.     Each and every document supporting or otherwise concerning the allegations of

paragraph 2 of the Counterclaim that Aurora turned out not to have the necessary gloves in

inventory, and was unable to source them—by its own admissions, only 26% of the scheduled

deliveries were made, and those were so inferior in quality and incorrect in size as to be rejected

in toto by the end buyer.

       34.     Each and every document supporting or otherwise concerning the allegations of

paragraph 2 of the Counterclaim that the deliveries were woefully late.
         Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 14 of 18




       35.     Each and every document supporting or otherwise concerning the allegations of

paragraph 2 of the Counterclaim that Aurora has disavowed any intention of ever performing

under the parties’ agreement.

       36.     Each and every document supporting or otherwise concerning the allegations of

paragraph 6 of the Counterclaim.

       37.     Each and every document supporting or otherwise concerning the allegations of

paragraph 12 of the Counterclaim that on April 5, 2020, USARM entered into an agreement to

purchase certain masks from Jin Maa for sale to a potential purchaser.

       38.     Each and every document supporting or otherwise concerning the allegations of

paragraph 13 of the Counterclaim that the Jin Maa contract was never consummated.

       39.     Each and every document supporting or otherwise concerning the allegations of

paragraph 14 of the Counterclaim that USARM entered into an agreement with W4Group LLC,

for the benefit of eventual purchaser Sigma Supply of North America, Inc.

       40.     Each and every document supporting or otherwise concerning the allegations of

paragraph 15 of the Counterclaim that USARM sourced suppliers around the world.

       41.     Each and every document supporting or otherwise concerning the allegations of

paragraph 16 of the Counterclaim that Aurora told USARM that it could provide the necessary

gloves out of existing or readily accessible inventory, meeting all necessary specifications, at a

price of $740,000.

       42.     Each and every document supporting or otherwise concerning the allegations of

paragraph 17 of the Counterclaim that Aurora specifically represented that it owned airplanes

which it would use to deliver the gloves.
         Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 15 of 18




       43.     Each and every document supporting or otherwise concerning the allegations of

paragraph 18 of the Counterclaim that USARM entered into an agreement with Aurora on May

14, 2020 based upon representations made by Aurora regarding ownership of airplanes.

       44.     Each and every document supporting or otherwise concerning the allegations of

paragraph 21 of the Counterclaim that as soon as the agreement with Aurora was signed, Aurora

started telling USARM’s principal about difficulties it was ostensibly encountering with

performance.

       45.     Each and every document supporting or otherwise concerning the allegations of

paragraph 22 of the Counterclaim that Aurora claimed that it could not, after all, locate gloves of

the correct sizes—Extra Large and Large—but that its Small gloves were plenty big enough

       46.     Each and every document supporting or otherwise concerning the allegations of

paragraph 23 of the Counterclaim that Aurora explained that it had no planes and would need to

pay for shipping.

       47.     Each and every document supporting or otherwise concerning the allegations of

paragraph 24 of the Counterclaim that Aurora came to explain that the procurement and

shipment of the gloves would be delayed by national and religious holidays in Indonesia.

       48.     Each and every document supporting or otherwise concerning the allegations of

paragraph 25 of the Counterclaim.

       49.     Each and every document supporting or otherwise concerning the allegations of

paragraph 26 of the Counterclaim that on or about May 29, 2020, in the middle of the night,

USARM’s principal received a phone call from Aurora’s principal, Alexander Ivanov, who told

USARM’s principal that he was on the way to the airport, but would not release the shipment for
            Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 16 of 18




export unless USARM signed an addendum to the Aurora Agreement ostensibly taking upon

itself the cost of shipment.

       50.      Each and every document supporting or otherwise concerning the allegations of

paragraph 27 of the Counterclaim that USARM’s principal was pressed to make an instantaneous

decision.

       51.      Each and every document supporting or otherwise concerning the allegations of

paragraph 28 of the Counterclaim that Aurora failed to send USARM the gloves it was obligated

to provide under the Aurora Agreement.


       52.      Each and every document supporting or otherwise concerning the allegations of

paragraph 29 of the Counterclaim that Aurora sent USARM a small partial shipment, to the

wrong airport, of gloves that were the wrong size and inferior quantity.

       53.      Each and every document supporting or otherwise concerning the allegations of

paragraph 30 of the Counterclaim that the buyer under the Sigma Agreement rejected the gloves

outright.

       54.      Each and every document supporting or otherwise concerning the allegations of

paragraph 32 of the Counterclaim that Aurora has received full payment from USARM.

       55.      Each and every document supporting or otherwise concerning the allegations

contained in paragraph 32 of the Counterclaim that Aurora has failed to deliver any gloves that

meet the specifications under the Aurora Agreement.

       56.      Each and every pleading and document produced by any party relating to the

lawsuit filed against USARM in the Circuit Court of Garland County, Arkansas, based on

USARM’s failure to deliver the gloves.
        Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 17 of 18




       57.    Each and every document supporting or otherwise concerning the allegations

contained in paragraph 37 of the Counterclaim that USARM fully performed its obligations

under the Aurora Agreement, including by paying the full purchase price agreed to in the Aurora

Agreement.

       58.    Each and every document supporting or otherwise concerning the allegations

contained in paragraph 38 of the Counterclaim that Aurora breached the Aurora Agreement.

       59.    Each and every document supporting or otherwise concerning the allegations

contained in paragraph 39 of the Counterclaim that USARM was unable to perform under the

Sigma Agreement because of Aurora’s alleged breach.

       60.    Each and every document supporting or otherwise concerning the allegations

contained in paragraph 40 of the Counterclaim that Aurora knew about the Sigma Agreement,

and knew that its failure to perform would prevent USARM from performing.

       61.    Each and every document supporting or otherwise concerning the allegations

contained in paragraph 41 of the Counterclaim that USARM has been damaged because of

Aurora’s alleged breach.

       62.    Each and every document supporting or otherwise concerning the allegations

contained in paragraph 42 of the Counterclaim that Jin Maa is liable to USARM to the full extent

that Aurora is liable to USARM.

       63.    Any photographs of the Goods.

       64.    Any and all documents upon which Defendants will rely upon at trial.

       65.    Any and all Documents supporting Defendants’ affirmative defenses.

Any and all Documents supporting the Counterclaims.
       Case 1:20-cv-07045-ER Document 18 Filed 12/22/20 Page 18 of 18




                               CERTIFICATE OF SERVICE



      I hereby certify that a copy of the foregoing was served on all counsel via the Court’s

ECF system.



                                                   THE SCHUTZER GROUP, PLLC

                                                   By: s/ Eric P. Schutzer___________
                                                         Eric P. Schutzer, Esq.
                                                   330 Seventh Avenue, 15th Floor
                                                   New York, NY 10001
                                                   Tel. (212) 714-0700
